898 So. 2d 1184 (2005)
Arthur MALARY, Appellant,
v.
BRINKER INTERNATIONAL PAYROLL and Florida Unemployment Appeals Commission, Appellees.
No. 3D04-2644.
District Court of Appeal of Florida, Third District.
April 6, 2005.
Arthur Malary, in proper person.
John D. Maher (Tallahassee), for appellee, (Commission).
Before GERSTEN, GREEN, and WELLS, JJ.
WELLS, Judge.
Arthur Malary appeals from an order of the Florida Unemployment Appeals Commission dismissing as untimely his appeal of a decision denying him benefits. We affirm.
Malary does not claim that he did not receive the appeals referee's decision, or that he received it too late to file a timely reply. See Guerrero v. Fla. Unemployment Appeals Comm'n, 855 So. 2d 266, 268-69 (Fla. 3d DCA 2003). The Commission, therefore, properly dismissed his appeal as it was not filed within twenty days *1185 of the date that the referee's decision was mailed to him. § 443.151(4)(b), Fla. Stat. (2003); Guerrero, 855 So.2d at 268 ("Under section 443.151(4)(b)3 of the Florida Statutes, an aggrieved party has twenty days after mailing or delivery of a referee's decision to initiate an appeal with the UAC. Failure to perfect an appeal within twenty days subjects a claim to dismissal under Florida Administrative Code Rule 60BB-7.006. There are no good cause exceptions to this dismissal rule").
Affirmed.